                        Case 21-12844-AJC         Doc 8       Filed 03/29/21   Page 1 of 2
                                                          vrTCycoURT
                              UNI TED STATES sAN": of FLORIDA
                               SOUTHERN n1sTRl~1s10N
                                        MIA 11 DI             y
                                                b uscourts.go
                                       www. fl s.
   In re:

   HARRY B. GREENHOUSE
                                •



    DECLARATION OF HARRY B. GREENHOUSE pURS                                                  RRY   B.
                                                                               appeared   HA
            BE                                            ·       personally
                 FORE   ME,   the   undersigned    authonty,                   .        . · Flon· da'
                                                                                    · Miam1,
 GREENH                                           b                  in Possession, m
       OUSE, individually, the above referenced De tor

who after b emg
             · duly sworn, deposes and says as follows:
                                                                         use declare following forms
         I.     Pursuant to 11 U.S.C. § 1116(1), I, Harry B. Greenho          '
            .                                                 .          . ") cash flow statement.
are not available: (i) balance sheet; (ii) statement of operations; nor (lll

       FURTHER AFFIANT SAYETH NAUGHT.


                                               By: Harrv B. Greenhouse
                                               Title: Individual




                                                  agentis
 55 Alhambra Plaza ·Suite 800 • Coral Gables, Florida 33134 · T. 305.722.2002 • www.agentislaw.com
                Case 21-12844-AJC             Doc 8     Filed 03/29/21        Page 2 of 2




                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served by

transmission of Notices of Electronic Filing generated by CM/ECF to those parties registered to

receive electronic notices of filing in this case upon this 29th day of March 2021.


                                                  AGENTIS PLLC
                                                  Proposed Counsel for Debtor-in-Possesion
                                                  55 Alhambra Plaza, Suite 800
                                                  Coral Gables, Florida 33134
                                                  T. 305.722.2002
                                                  www.agentislaw.com

                                                  By:      /s/ Nicole Grimal Helmstetter
                                                           Nicole Grimal Helmstetter
                                                           Florida Bar No: 86937
                                                           ngh@agentislaw.com




      55 Alhambra Plaza ∙ Suite 800 ∙ Coral Gables, Florida 33134 ∙ T. 305.722.2002 ∙ www.agentislaw.com
